Citation Nr: 1145007	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-34 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for major depressive disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from January 1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In January 2008, the RO granted service connection for major depressive disorder as secondary to the Veteran's service-connected posttraumatic seizure disorder and assigned a 30 percent evaluation effective from June 6, 2007.  The Veteran has perfected an appeal with the initial disability evaluation assigned.  

The Veteran is appealing the original assignment of the disability evaluation following the award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The last time the Veteran underwent a VA examination for compensation and pension purposes for his service-connected major depressive disorder was in December 2007.  At that time, the examiner assigned a Global Assessment of Function (GAF) score of 51.  The United States Court of Appeals for Veterans Claims (the Court) has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32 (DSM-IV)).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  DSM-IV.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Since December 2007, evidence of record suggests the symptomatology associated with the service-connected major depressive disorder may have changed.  For example, a July 2008 VA clinical record includes an assessment that the Veteran's depression was in sustained remission and that the Veteran was doing well after a medication switch.  Additionally, in a November 2011 Appellant's Brief, the Veteran's representative noted the amount of time that had passed since the last VA examination and requested a new examination if the claim could not be granted.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Based on the above, the Board finds the Veteran should be afforded a current VA examination to determine the extent of symptomatology associated with the service-connected major depressive disorder.   

The most recent clinical records associated with the claims file are dated in October 2008.  As the issue on appeal is being remanded, the Board finds that attempts must be made to obtain the most recent medical records of the Veteran dealing with any pertinent treatment for his mental disorder.  


Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all health care providers, VA and non-VA, who have treated him for psychiatric symptoms since 2008, in order to determine if relevant records exist that are not currently associated with the claims file.  Should any such treatment be identified, after securing any necessary releases, the RO should attempt to obtain these records.  Regardless of the Veteran's response, all outstanding VA clinical records should be obtained.  If records are sought, but are not obtained, the claims folder should contain documentation of the attempts made to obtain the records.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed.  

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected major depression.  The examiner must conduct a detailed mental status examination.  The examiner must also discuss the effect, if any, of the Veteran's major depression on his social and industrial adaptability.  The examiner should assign a GAF score for the Veteran's major depression consistent with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  


All findings, conclusions, and opinions must be supported by a clear rationale.  

3.  Thereafter, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


